Appeal by defendant from an order and judgment of the Children’s Court of Schenectady county dated June 5, 1936, and filed in the clerk’s office of that court on the same day convicting defendant of being the father of a female child bom to complainant out of wedlock on May 10, 1936. On this appeal defendant contends that the order of filiation is against the weight of the evidence and that the trial judge erred in not permitting defendant to offer evidence as to his good character. The order appealed from is sustained by the proof. On the trial defendant made no attempt to prove his good character and the trial judge stated that his character was not an issue. Order and judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.